988 F.2d 121
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.PORTLAND AUDUBON SOCIETY, et al., Petitioners,v.OREGON LANDS COALITION et al., Intervenors,v.THE ENDANGERED SPECIES COMMITTEE, Respondent,v.WESTERN COUNCIL OF INDUSTRIAL WORKERS, et al.,Respondents-Intervenors.
No. 92-70436.
United States Court of Appeals, Ninth Circuit.
Motion Argued and Submitted Sept. 23, 1992.Decided Feb. 10, 1993.

Petition to Review a Decision of the Endangered Species Committee.
DENIED AND REMANDED.
Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.

ORDER

1
For the reasons set forth in the accompanying opinion, it is


2
ORDERED that the Endangered Species Committee hold, with the aid of a specially-appointed administrative law judge, an evidentiary hearing to determine the nature, content, extent, source, and effect of any ex parte communications that may have been occurred between any member of the Committee and its staff and the President or any member of his staff while the Bureau of Land Management's application for an exemption from the Endangered Species Act was pending before the Committee;  further, it is


3
ORDERED that within seven days of receiving this order the Committee act to obtain on temporary assignment, through the appropriate application to the Office of Personnel Management, an administrative law judge from another, neutral agency for the limited purpose of executing this order;  further, it is


4
ORDERED that the administrative law judge permit all parties to this case, all members of the White House staff alleged to have engaged in ex parte communications with members of the Committee, and any other person the administrative law judge considers to have an interest in the matter, to participate fully in the hearing in person or by counsel, to present evidence, and to recommend findings;  further, it is


5
ORDERED that the administrative law judge shall transmit to the Clerk of the Court and to the parties 1) the record compiled at the hearing before the administrative law judge;  2) all proposed findings submitted by any party or other person having an interest in the matter;  and 3) the administrative law judge's own findings and recommendations, within thirty days of the receipt of this order by the Committee unless the administrative law judge determines that good cause requires forty-five days in which to complete the actions required by this paragraph;  finally, it is


6
ORDERED that parties hereto shall, within twenty-one days of receiving the items set forth in the foregoing paragraph, submit written briefs and recommendations regarding what further proceedings, if any, should, in their opinion, be held, either before the Committee or this court.